Citation Nr: 0005604	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1940 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the VA 
Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The appellant was married to the veteran in January 1942 and 
divorced from the veteran in August 1970; she remained 
divorced from the veteran until his death in November 1997.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits.  
38 U.S.C.A. § 103 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts in this case are undisputed.  The 
appellant and the veteran were married in January 1942 and 
divorced in August 1970.  They remained divorced until the 
veteran's death in November 1997.

A spouse means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  A surviving spouse means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50(b).

The concept of "well grounded" applies to the character of 
the evidence presented by a claimant.  Since in this case 
there is no dispute as to the evidence (specifically that the 
appellant and the veteran were divorced in August 1970 and 
remained divorced until the veteran's death in November 
1997), but only as to the law and its meaning, the concept of 
"well grounded" is not found to be applicable.  Rather, it is 
found that the appellant has failed to state a claim on which 
relief can be granted.  Sabonis v. Brown, 6 Vet. App. 246, 
430 (1994).

It is uncontroverted that the appellant and the veteran were 
married in 1942 and divorced in 1970 and did not thereafter 
remarry prior to the veteran's death in 1997.  Therefore, 
under governing law and regulations the appellant is not the 
surviving spouse of the veteran and there is no authority in 
the law which would permit VA to grant the appellant's 
request to be recognized as surviving spouse.  Therefore, the 
appellant has failed to state a claim upon which relief can 
be granted.  Sabonis.


ORDER

The appellant may not be recognized as the surviving spouse 
of the veteran for purposes of VA benefits and the appeal is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 



